Case 7:20-cr-02141 Document1 Filed on 03/10/20 in TXSD Page 1 of 2

AO 91 (Rev. 11/11) Criminal Complaint

 

United States Disirict Court

UNITED STATES DISTRICT Couferttern Preise Of Texas
for the

MAR 10 2020

_David J. Bradley, Clerk

Case No. fr -Q0- DULY - MV"

Southern District of Texas

United States of America
Vv.

Michael Blanco

  

 

 

 

DOB: 11969
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of February 20, 2019 in the county of McLennan County in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
21 USC 841 (a) (1) Knowingly and intentionally possess with intent to distribute approximately

45.94 kilograms of crystal methamphetamine a schedule I! controlled
substance and 3.01 kilograms of heroin a both schedule | controlled
substances.

This criminal complaint is based on these facts:

See Attachment

@ Continued on the attached sheet.

LQ.

Co C_ COpplainee Sj t's\signature

Jose Com oS Task Force Officer

Printed name and title

 

Sworn to before me and signed in my presence.

owe 3]10| 2620 >
ZZ udge’s signature

City and state: cott Hacker, U.S. Magistrate Judge

! Printed name and title

 

 
Case 7:20-cr-02141 Document1 Filed on 03/10/20 in TXSD Page 2 of 2
ATTACHMENT

On February 20, 2019, a Trooper with the Texas Department of Public Safety conducted a
traffic stop on white Ford F-150 pickup truck bearing Texas license plate LHN-1010 for following
too closely behind another vehicle, unsafe lane change, and no window tint label as it traveled
northbound on Interstate Highway 35 in McLennan County, Texas. During the Trooper’s
encounter with the driver, identified as Michael BLANCO, the Trooper observed signs of
nervousness and inconsistent travel story when conducting his field interview with BLANCO.
BLANCO initially told the Trooper that he was traveling from Brownsville, Texas to deliver the
Ford F-150 to someplace in Louisiana. The Trooper obtained verbal consent from BLANCO to
search the truck and the Trooper deployed his narcotic K-9. The K-9 gave a positive alert on the
driver side door of the Ford F-150. As the Trooper began a systematic search of the Ford F-150,
he moved a speaker box that was located in the passenger side of the vehicle. The Trooper noticed
that the speaker box was heavier than it should be for its size. The Trooper observed that there
were two speaker boxes in the passenger side and located two more speaker boxes inside the
toolbox. The Trooper conducted a depth check of one of the speaker boxes and noticed that
approximately six inches of space was unaccounted for in the box.

The Trooper cut a small square in the speaker box and observed multiple square bundles
wrapped in grey duct tape in the unaccounted space. BLANCO was subsequently placed under
arrest, advised of his Miranda Rights and transported to the DPS station in Waco, Texas. A Texas
DPS Criminal Investigations Division (CID) Special Agent read BLANCO a Voluntary Statement
with Officer’s Warning CID-12 to which he (BLANCO) acknowledged, signed and agreed to
speak with Agents. BLANCO stated that he had no knowledge of contraband being in the vehicle
and that he was only being paid to drive the vehicle (Ford F-150) to an unknown location in
Louisiana. BLANCO stated he did not have a way to contact anyone to get directions, only that he
(BLANCO) was supposed to continue to drive until he received a call telling him (BLANCO)
where to stop. BLANCO stated that he has never driven the Ford F-150 truck before. BLANCO
discontinued the interview when Agents challenged the BLANCO’s story. DPS Waco
Communications checked crossing history of the Ford F-150 and it was determined that the same
vehicle had crossed northbound through the Falfurrias, Texas Border Patrol checkpoint on
February 8, 2019. A review of the photograph of the driver taken at the time of crossing on that
date showed BLANCO as the sole occupant in the vehicle.

Texas DPS extracted 17 packages in total from the four speaker boxes weighing
approximately 51 kilograms to include packaging. The packages contained a white crystal
substance of suspected crystal methamphetamine. On the same date, Texas DPS Agents contacted
Agents at the Drug Enforcement Administration (DEA) in Waco, Texas and DEA took custody of
the narcotics and submitted the total drug exhibit to the DEA South Central Laboratory for
analysis. In addition to the seized narcotics, Texas DPS Agents seized two cellular phones from
BLANCO.

On February 13, 2020, the DEA South Central Laboratory analyzed the narcotics and
determined that the seized narcotics included 45.94 kilograms of crystal methamphetamine and
3.01 kilograms of heroin.
